Request for Information under 37 C.F.R. § 1.105
The Applicant and the assignee of this application are required under 37 C.F.R. § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Micrograph or other imaging evidence that shows physical connection of a plurality of nanoparticles from the top to bottom surfaces of the hole transport layer. (Required for consideration of enablement issues and interpretation of prior art reference)
Additional details related to each of the examples described in the specification’s “Examples” section, specifically describing the particle diameters of the nanoparticles and the hole transport layer thickness. (Required for consideration of rebuttal arguments of non-obviousness)
Additional details related to the experimental conditions of “Text Example 4: Measurement of operating efficiency…” and Table 2, specifically the illumination conditions used (for example 100 mW/cm2, AM 1.5G, etc.). (Required for consideration of rebuttal arguments of non-obviousness)
Any reply to a requirement for information pursuant to this section that states either that the information required to be submitted is unknown to or is not readily available to the party or parties from which it was requested may be accepted as a complete reply.
The Examiner finds that the information required is reasonably necessary to treat a matter related to patentability in this application, and the information required is necessary for the Examiner to make a reasoned judgment of patentability under 35 U.S.C. §§ 112, 102 and 103.  See Star Fruits S.N.C. v. United States, 393 F.3d 1277, 1283 (Fed. Cir. 2005).  Specifically, the examiner cannot generate or discover the requested information independently, and the examiner estimates that the applicant is in the best position to most cheaply provide the information.  MPEP 704.11; Id. at 1284.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in the Applicant’s disclosure.
The fee and certification requirements of 37 C.F.R. § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of the requirement under 37 C.F.R. § 1.105 that are included in the Applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. § 1.105 are subject to the fee and certification requirements of 37 C.F.R. § 1.97 where appropriate.
The Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 C.F.R. § 1.56.  Where the Applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item. 
A reply, or a failure to reply, to a requirement for information under this section will be governed by 37 C.F.R. §§ 1.135 and 1.136.  Importantly, a failure to reply to this request for information may result in abandonment of the application.

Conclusion
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.


DETAILED ACTION
This is the second Office Action regarding application number 17/075,952, filed on 10/21/2020, which claims foreign priority to KR 10-2020-0025866, filed on 03/02/2020.
This action is in response to the Applicant’s Response received 06/21/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1, 6, 7, and 9-20 are currently pending.
Claims 2-5 and 8 are cancelled.
Claim 1 is amended.
Claims 16-20 are withdrawn.
Claims 1, 6, 7, and 9-15 are examined below.
The rejection of claim 8 under 35 U.S.C. § 112 has been withdrawn in light of the Applicant’s amendments.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 06/21/2022 have been carefully considered but they are not persuasive. 
The examiner understands the applicant’s remarks to require that the various “portions” of the plurality of nanoparticles means that a single nanoparticle cannot form the connection between the top and bottom surfaces of the hole transport layer (HTL). Specifically, that a single nanoparticle cannot itself be construed to have top, bottom, and middle portions. 
The examiner does not interpret claim 1 to require that the diameter of the nanoparticles be smaller than a thickness of the HTL (the examiner does not incorporate content or meaning described in the specification or figures into the claims). 
The examiner applies the broadest reasonable interpretation of terms consistent and the applicant’s specification and concludes that the term “portion” can have a broad meaning and that a single nanoparticle can have multiple portions that allow the examiner to apply the WANG reference as an anticipatory reference.
Assuming, strictly for the sake of argument, that a narrower interpretation is proper, for instance where the term “portion of the plurality of nanoparticles” refers to individual and different nanoparticles, then the examiner again considers the WANG reference to apply as an anticipatory reference. For example, nanoparticles having thicknesses at least as large as the HTL thickness can still be located on the top and bottom surfaces in an arrangement that forms the required contact/thermal connection (see drawing below).

    PNG
    media_image1.png
    320
    391
    media_image1.png
    Greyscale

The applicant may wish to further limit the claims to overcome the rejections by including more specific language with respect to the dimension and arrangement of the plurality of nanoparticles.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 9, 11, and 14 are rejected under 35 U.S.C. 102(a) as being anticipated by WANG (“Interfacial engineering of hole transport layers with metal and dielectric nanoparticles for efficient perovskite solar cells”).
Regarding claim 1, WANG teaches a hole transport layer, comprising: 
a thermally conductive inorganic structure comprising a plurality of nanoparticles and having pores surrounded by the nanoparticles (silicon oxide nanoparticles); and 
a hole transport organic material located in the pores (PEDOT:PSS), 
wherein the nanoparticles comprise at least one inorganic material selected from the group consisting of a Al2O3, MgO, BN, AlN, SiO2, Si3N4, and SiC (silicon oxide nanoparticles are described),
wherein a portion of the plurality of nanoparticles is located on a top surface of the hole transport layer, a further portion of the plurality of nanoparticles is located on a bottom surface of the hole transport layer, and still a further portion of the plurality of nanoparticles forms a connection between the nanoparticles located on the top surface and the nanoparticles located on the bottom surface (the nanoparticles are blended with the PEDOT:PSS before spin-coating, and therefore the examiner concludes that the nanoparticles will be generally homogeneously dispersed to be located on both top and bottom surfaces and also within the interior of the layer),
wherein the connection is a contact connection or a thermal connection (thermal energy can transfer through the connection formed by adjacent or substantially close nanoparticles),
wherein a portion of the hole transport organic material is located on a top surface of the hole transport layer, a further portion of the hole transport organic material is located on a bottom surface of the hole transport layer, and still a further portion of the hole transport organic material forms a connection between the hole transport organic material located on the top surface and the hole transport organic material located on the bottom surface (the nanoparticles are blended with the PEDOT:PSS before spin-coating, and therefore the examiner concludes that the organic material will be generally homogeneously dispersed to be located on both top and bottom surfaces and also within the interior of the layer),
wherein the connection is a contact connection or a thermal connection (thermal energy can transfer through the connection formed by adjacent or substantially close nanoparticles).

    PNG
    media_image2.png
    315
    398
    media_image2.png
    Greyscale

The examiner concludes that nanoparticles having thicknesses at least as large as the HTL thickness can still be located on the top and bottom surfaces in an arrangement that forms the required contact/thermal connection.

    PNG
    media_image1.png
    320
    391
    media_image1.png
    Greyscale


Regarding claim 8, WANG teaches a hole transport layer of claim 1, wherein the inorganic material comprises at least one selected from the group consisting of Al2O3, MgO, BN, AlN, SiO2, Si3N4, and SiC (WANG uses SiO2).

Regarding claim 9, WANG teaches a hole transport layer of claim 1, wherein the hole transport organic material comprises at least one selected from the group consisting of 2,2',7,7'-tetrakis-(N,N-di-4-methoxyphenylamino)-9,9'-spirobifluorene (Spiro-OMeTAD), poly[bis(4-phenyl)(2,4,6-trimethylphenyl)amine] (PTAA), poly(3-hexylthiophene-2,5-diyl) (P3HT), poly(3-alkylthiophene) (P3AT), poly(3-octylthiophene-2,5-diyl) (P3OT), poly(3,4-ethylenedioxythiophene)-poly(styrenesulfonate) (PEDOT:PSS), poly{4,7-bis(5-bromothiophen-2-yl)-5-(decyloxy)-6-ethoxybenzo[c][1,2,5]th- iadiazole} (PBT), poly{(4,8-bis((2-butyloctyl)oxy)benzo[1,2-b:4,5-b']dithiophene-2,6-diyl)b- is(trimethylstannane)} (PBDT), and poly(BT)-(BDT) (WANG teaches PEDOT:PSS as the organic material).

Regarding claim 11, WANG teaches a perovskite solar cell, comprising: a first electrode (Ag); an electron transport layer (PC71BM) formed on the first electrode; a photoactive layer (perovskite) formed on the electron transport layer and comprising a perovskite material; the hole transport layer (PEDOT:PSS) of claim 1 formed on the photoactive layer; and a second electrode (ITO) formed on the hole transport layer (Fig. 1b).

    PNG
    media_image2.png
    315
    398
    media_image2.png
    Greyscale


Regarding claim 14, WANG teaches a perovskite solar cell of claim 11, wherein the perovskite material comprises at least one selected from the group consisting of CH3NH3PbI3-xClx (in which x is a real number satisfying 0≤x≤3), CH3NH3PbI3-xBrx (in which x is a real number satisfying 0≤x≤3), CH3NH3PbCl3-xBrx (in which x is a real number satisfying 0≤x≤3), CH3NH3PbI3-xFx, (in which x is a real number satisfying 0≤x≤3), NH2CH.dbd.NH2PbI3-xClx (in which x is a real number satisfying 0≤x≤3), NH2CH.dbd.NH2PbI3-xBrx (in which x is a real number satisfying 0≤x≤3), NH2CH.dbd.NH2PbCl3-xBrx (in which x is a real number satisfying 0≤x≤3), NH2CH.dbd.NH2PbI3-xFx, (in which x is a real number satisfying 0≤x≤3), and Csk(NH2CH.dbd.NH2PbI3)(1-k-x) (CH3NH3PbBr3)x (in which k is a real number satisfying 0≤k13.3 and x is a real number satisfying 0≤x≤1-k) (WANG teaches CH3NH3PBI3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WANG (“Interfacial engineering of hole transport layers with metal and dielectric nanoparticles for efficient perovskite solar cells”) in view of KIM (“Thickness of the hole transport layer in perovskite solar cells: performance versus reproducibility”).
Regarding claim 6, WANG teaches a hole transport layer of claim 1, wherein the nanoparticles have a diameter (dNP) of 10 to 50 nm (silicon oxide nanoparticles are 50nm), but does not disclose expressly that a ratio (dHTL/dNP) of a thickness (dHTL) of the hole transport layer relative to a diameter (dNP) of the nanoparticles is 3 to 5 (the examiner interprets this to mean 30-250 nm).
KIM presents extensive discussion and consideration of various thicknesses for the HTL layer, and considers a value of 180-250nm to have relatively superior results (Table 1).
It would have been obvious to modify the HTL thickness to a value between 180-250nm as taught by KIM in order to optimize the solar cell’s conversion efficiency (KIM, Table 1).

Regarding claim 7, WANG teaches a hole transport layer of claim 1, but does not disclose expressly that the inorganic material has a HOMO (highest occupied molecular orbital) energy level less than -5.6 eV and a LUMO (lowest unoccupied molecular orbital) energy level greater than -3.9 eV.
KIM presents extensive discussion and consideration of various thicknesses for the HTL layer, and remarks that spiro-MeOTAD is the most widely-used HTL in perovskite solar cells (pg. 99356, right col., para. 1).
It would have been obvious to modify WANG and replace the HTL material with spiro-MeOTAD as taught by KIM because it is the most widely-used HTL for perovskite solar cells and skilled artisans would have a reasonable expectation of success for its incorporation into the solar cell taught by WANG. The examiner notes that the HOMO and LUMO energies of spiro-MeOTAD meet the claimed energy ranges as they are a necessary property of this material.

Regarding claim 10, WANG teaches a hole transport layer of claim 1, but does not disclose expressly that the hole transport organic material is doped with a dopant, and the dopant comprises at least one selected from the group consisting of Li-TFSI, Co(II) PF6, 4-tert-butyl pyridine (tBP), AgTFSI, and CuI.
KIM presents extensive discussion and consideration of various thicknesses for the HTL layer, and notes that the additional of additives such as tBP and LiTFSI affect the charge carrier mobility (pg. 99357, right col., last para.).
It would have been obvious to add dopants to the HTL such as tBP and/or LiTFSI as taught by KIM in order to control the charge carrier mobility of the HTL.


Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WANG (“Interfacial engineering of hole transport layers with metal and dielectric nanoparticles for efficient perovskite solar cells”).
Regarding claims 12 and 15, WANG teaches a perovskite solar cell having an inverted structure. That is, the arrangement of the first electrode, second electrode, and the ETL and HTL are reversed. WANG teaches all of the recited materials, only in an inverted configuration. WANG describes “normal structured PSCs” (pg. 25021, left col.) and compares their behavior with the inverted structured PSCs.
The examiner concludes that it would have been obvious to a skilled artisan to try and reverse or invert the PSC structure, since there are only two arrangement options for the first electrode, second electrode, and the ETL and HTL: either (1) the inverted structure described by WANG or (2) the “normal structure” described by claims 12-15.
Regarding claim 12, WANG teaches a perovskite solar cell of claim 11, wherein the electrode comprises at least one selected from the group consisting of fluorine tin oxide (FTC), indium tin oxide (ITO), indium zinc oxide (IZO), indium zinc tin oxide (IZTO), aluminum zinc oxide (AZO), indium-tin-oxide/silver/indium-tin-oxide (ITO-Ag-ITO), indium-zinc-oxide/silver/indium-zinc-oxide (IZO-Ag-IZO), indium-zinc-tin-oxide/silver/indium-zinc-tin-oxide (IZTO-Ag-IZTO), and aluminum-zinc-oxide/silver/aluminum-zinc-oxide (AZO-Ag-AZO) (Fig. 1 teaches ITO, and the examiner finds it would have been obvious to modify WANG and reverse the layer order and try to form a “normal structure” solar cell and select ITO for the first electrode).

Regarding claim 15, WANG teaches a perovskite solar cell of claim 11, wherein the electrode comprises at least one selected from the group consisting of Ag, Au, Al, Fe, Cu, Cr, W, Mo, Zn, Ni, Pt, Pd, Co, In, Mn, Si, Ta, Ti, Sn, Pb, V, Ru, Ir, Zr, Rh, and Mg (Fig. 1 teaches Ag, and the examiner finds it would have been obvious to modify WANG and reverse the layer order and try to form a “normal structure” solar cell, and select Ag for the second electrode).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WANG (“Interfacial engineering of hole transport layers with metal and dielectric nanoparticles for efficient perovskite solar cells”) in view of KE (“Low-Temperature Solution-Processed Tin Oxide as an Alternative Electron Transporting Layer for Efficient Perovskite Solar Cells”).
Regarding claim 13, WANG teaches a perovskite solar cell of claim 11, but does not disclose expressly that the electron transport layer comprises at least one selected from the group consisting of SnO2, ZnO, TiO2, Al2O3, MgO, Fe2O3, WO3, In2O3, BaTiO3, BaSnO3, and ZrO3.
KE teaches a perovskite solar cell and an ETL formed of TiO2, SnO2, ZnO, and In2O3 (pg. 6730, right col.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify WANG and replace its ETL with one formed from SnO2 (or other suitable oxide material) as taught by KE because these are suitable materials to separate and collect photogenerated charge carriers produced in perovskite absorbers and because SnO2 films have good antireflection, suitable band edge positions, and high electron mobility (KE, abstract).
KE also reports that perovskite solar cells use either regular or inverted architecture, and that the record efficiency cells have the regular architecture (pg. 6730, left col.).


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721